Title: Charles Clay to Thomas Jefferson, 9 January 1814
From: Clay, Charles
To: Jefferson, Thomas


          Dear Sir,   Lynchburg  Jan. 9. 1814
          about two Day Since I recieved yours informing me you had Seen & Spoken to the man who builds  the carding Machines, the price for a wool carding one I always understood was about $500. am therefore not disappointed in that, & of course wish the Man to come on, if you Suppose him to be Master of his business—with Respect to the Cotton one I can Make no decisive determination until he may come & view the situation, & quantity of Water I may have to Spare for such machinery, as might be proper to erect—the town is full of bustle, Conjectures are Various, & expectation on tiptoe from a Report in circulation, that a brittish Minister has come to the City of Washington, with an Olive branch in hand &c &c &c I salute you on the new year opening with Such flattering prospects & beg you to accept Assurances of my high Consideration & profound Respect.
          C. Clay
        